Mr. Justice Dever delivered the opinion of the court. 3. Mortgages, § 738*—when rents and profits after sale should not Ve applied in payment of deficiency decree. Where a first trust deed, containing the usual provisions for sale of the premises and for the application of the amount received therefor to the secured indebtedness, also provided that “any rents that may be collected after such sale and before the time of redemption expires” should be paid “to the purchaser or purchasers of said premises at such sale,” held that the language quoted was too uncertain and vague to authorize a holding that the rents and profits accruing after sale in the hands of a receiver should be applied in payment of a deficiency decree, where the equity of redemption was held by the assignee of a purchaser of the premises under a prior foreclosure of a second trust deed on the same premises. 4. Mortgages, § 709*—what interest redeeming owner of equity of redemption liable for. A decree holding that the redeeming owner of the equity of redemption in premises sold under foreclosure should be charged interest on the sum for which the premises were sold from the date of sale to the date of redemption, held proper. 5. Mortgages, § 709*—what should be included in tender by redeeming owner of equity of redemption. The tender by the redeeming owner of the equity of redemption in premises sold under foreclosure properly includes taxes theretofore paid, with interest thereon, by the purchaser from whom redemption is made.